DETAILED ACTION
	This office action is in response to the amendment filed on October 5, 2020.  In accordance with this amendment, claims 1-7 have been amended, claims 8-20 have been canceled, while new claims 21-33 have been added.  The amendments to the specification (Title) are acknowledged.
	Claims 1-7 and 21-33 are pending (note that new claims 23-33 have been withdrawn from consideration by original presentation). 

	The Examiner notes that this office action has been made FINAL, because at least in part the sole examined independent claim 1 has been broadened.  Careful consideration has been made to claims 1-7 and 21-22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 23-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the combination of the features presented by new independent claims 23 and 30 was not presented by the original claims examined (claims 1-20), and these claims, when considered standing alone, and as a whole, are patentably distinct from originally filed claim 1, and also amended claim 1 (that which presents even broader scope for examination).  Claim 1 is divisional application(s) should be filed and those claims canceled from the current application ‘680.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Cheng et al. US 2018/0284460 A1.  The subject matter of Cheng ‘460 finds support in the cited provisional application.
Cheng et al. US 2018/0284460 A1 teaches (ABS; Figures 9A, 9D, 10A, 10B, 11A, 11D; corresponding text, in particular paragraphs [0103] – [0133]; Claims) an apparatus (Fig. 9D) comprising: a spatial light modulator 902 (also 1018 in Fig. 10A; 1118 in Fig. 11D) configured to receive both first light and second light (“one or more light emitters 904”, para [0107]), which produces both a first and second modulated light by modulating the first and second lights (para [0108] discussed modulation of light(s)); a first diffractive optical element 700 (at least can be “DOE”; [0081], [0082], [0105], etc.) configured to receive the first modulated light 770 and provide a first image having “a first characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include color); and a second diffractive optical element 710/720 (at least can be “DOE”; [0081], [0082], [0105], etc.; but alternatively could be 800/810/820 as they are also diffractive) configured to receive the second modulated light 780/790 and provide a second image having “a second characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include second claimed structural limitations for sole examined independent claim 1.  
Regarding dependent claim 2, the different color and pixelation to the viewer’s eye can occur in the formation of the image in the display, as they are overlapping to the viewer (“within” one pixel distance, or “less than a pixel away”), which meets all structure of this claim.
Regarding claim 3, because the “second diffractive optical element” could also be 800/810/820, the “first” diffractive” element 700 in comparison to element 800/810/820 have different optical powers ([0105], [0337]).
Regarding claim 4, the waveguides 670/680/690 and output coupling diffractive elements 800/810/820 meet “display optics” as at least a “third” diffractive optical element (at least the image in the center or lower layer with travel through at least two diffractive outputs).	Regarding claim 5, the out coupling elements are listed by Cheng and can be selected from holographic (para [0105], “holographic, diffractive, and/or reflective”).
Regarding claim 7, the apparatus of Cheng can be used and implemented near a viewer’s eye (Fig. 2, 7, etc.).
Regarding claims 21-22, multiple colors and multiple light sources can be implemented in Cheng for the “first / second” light source (claim 3).

Claim 1-4, 7, and 21-22 are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Curtis US 2019/0179149 A1.  The subject matter of Curtis ‘149 finds support in the cited provisional(s) applications.
characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include color); and a second diffractive optical element 1362/1364 (at least can be “DOE”; diffractive; but alternatively could be output couplers to the viewer’s eye (as they are diffractive and/or holographic)) configured to receive the second modulated light and provide a second image having “a second characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include second color), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 1.  
Regarding dependent claim 2, the different color and pixelation to the viewer’s eye can occur in the formation of the image in the display, as they are overlapping to the viewer (“within” one pixel distance, or “less than a pixel away”), which meets all structure of this claim.
Regarding claim 3, because the “second diffractive optical element” could also be the output couplers to the eye, the “first” diffractive” element 1362 in comparison to 
Regarding claim 4, the waveguides (see Curtis Figs. cited above where optical signals propagate before out coupling) and output coupling diffractive elements meet “display optics” as at least a “third” diffractive optical element (at least the image in the center or lower layer with travel through at least two diffractive outputs).	Regarding claim 7, the apparatus of Curtis can be used and implemented near a viewer’s eye (cited Figs. above, at least Fig. 16A).
Regarding claims 21-22, multiple colors and multiple light sources can be implemented in Curtis for the “first / second” light source, and also multi-colors from one single origination (meets structure).  

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al. U.S.P. No. 10,684,489 B2 (first published February 27, 2014 as US ‘692).
Kroll et al. U.S.P. No. 10,684,489 B2 teaches (ABS; Figs. 1, 2, 20A, 20B, 21A, 21B, 22, 23; corresponding text, column 27, line 22 through column 29, line 32, column 31, line 22 through column 33, line 43; Claims) an apparatus 10 comprising: a spatial light modulator 12 (as a whole, many sub-sections at 18) configured to receive both first light and second light (multiple light sources 16; two or three dimensional image contents, lights are received by 12), which produces both a first and second modulated light by modulating the first and second lights (light is modulated in SLM 12, along 18); a first diffractive optical element 20 configured to receive the first modulated light and provide a first image having “a first characteristic” (note breadth of “characteristic” in a characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include features of column 28, line 46 through column 29, line 42), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 1.  
Regarding dependent claim 2, because the first and second diffractive elements are variable and controllable, and the SLM is based on controllable pixels, at least a center of the first pixel can be less than a distance of a pixel away during creation of the image to the display (display not shown in Kroll).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. U.S.P. No. 10,809,664 B2 (first published May 10, 2018 as US ‘166).
Seo et al. U.S.P. No. 10,809,664 B2 teaches (ABS; Figs. 1, 2, 16-18; corresponding text, columns 5-8, column 12, line 66 through column 13, line 54; Claims) an apparatus (as in Fig. 1) comprising: a spatial light modulator 120 configured to receive both first light and second light (column 5, lines 28-30), which produces both a first and second modulated light by modulating the first and second lights (light is modulated in SLM 120; column 5, lines 9-18); a first diffractive optical element (upper part of image diffractive section 133/134) configured to receive the first modulated light and provide a first image having “a first characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include color or image); and a second diffractive optical element (lower part of image diffractive section at 134/133) characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include second color), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 1.  
Note also in claim 1 that Applicant does not expressly claim that the first and second diffractive elements are different (or cannot be broken up into sub-parts such as in Seo and the rejections above), or that the first and second “characteristics” are different.  Claim 1 can be read in a broadest reasonable interpretation (BRI) that the first and second diffractive optical elements are the same (or at least a sub-set of the same overall design) and also that the first and second characteristics are the same.  The Examiner is not required to read limitations into the claim that are not readily apparent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2018/0284460 A1 as applied to claims 1 and 21 above, and further in view of Kasazumi et al. US 2010/0097674 A1.
Regarding independent claim 1, Cheng et al. US 2018/0284460 A1 teaches (ABS; Figures 9A, 9D, 10A, 10B, 11A, 11D; corresponding text, in particular paragraphs [0103] – [0133]; Claims) an apparatus (Fig. 9D) comprising: a spatial light modulator characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include color); and a second diffractive optical element 710/720 (at least can be “DOE”; [0081], [0082], [0105], etc.; but alternatively could be 800/810/820 as they are also diffractive) configured to receive the second modulated light 780/790 and provide a second image having “a second characteristic” (note breadth of “characteristic” in a patent claim, which can mean nearly anything, to include second color).  Regarding intervening dependent claim 21, multiple colors and multiple light sources can be implemented in Cheng for the “first / second” light source (claim 3).
Regarding further claim 6, there is no express and exact teaching in Cheng that uses a “fly’s eye array” between both the first and second light source and the SLM.
However, using fly’s eye arrays for optical lenses and for beam shaping optics is common in the prior art.  For example, Kasazumi et al. US 2010/0097674 A1 teaches (ABS; Figure 14; paragraphs [0009], [0050], [0182]) teaches a light source and two dimensional image display device that uses fly’s eye arrays to improve optical coupling and general configurations for beam shaping optics and proper coupling in a display.  The uses and features of a fly’s eye array is known in the prior art and discussed in Kasazumi.  One having ordinary skill in the art at the time of the effective filing date of 
Since Cheng and Kasazumi are both from the same field of endeavor, the purpose disclosed by Kasazumi would have been recognized in the pertinent art of Cheng.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Kasazumi, to use a fly’s eye array, as another means for maintaining and improving optical coupling from an optical source to another optical element in free space, such as in the device of Cheng, in order to improve optical coupling efficiency and decrease sources of error in the final image to the viewer.  See KSR v Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 6 (upon claim 1 and claim 21) is found obvious over the combination of Cheng and further in view of Kasazumi.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 (response filed October 5, 2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, Applicant has broadened out original claim 1 (no longer requires “display”, no longer requires “first and second light sources”, etc.).  For these reasons, any new grounds of rejections presented herein was necessitated
Numerous rejections have been presented above to independent claim 1, and dependent claims 2-7 and 21-22.  The rejections to at least Kroll ‘489 and Seo ‘664 are added to emphasize the immense claim breadth as presented on October 5, 2020.  Applicant’s cooperation is requested to make substantial structural claim amendments to independent claim 1.  For example, Applicant may consider using claim 1 as a base but to include all of the required features of Figs. 7 and 8 (for example) instead of only a small subset of features that could be rejected by tangential prior art such as Kroll and Seo.  Applicant’s Figs. 7 and 8 include a large combination of features that, in independent claim form, are more likely to move prosecution forward.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references E-F: 

-Reference E to Kim is pertinent to waveguides using DOE and holographic elements for in-coupling and out-coupling.
-Reference F to Barlett is from the same inventor(s) and Assignee and is pertinent to the specific optical areas of Texas Instruments.

Applicant's amendment October 5, 2020 necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 10, 2021